     Case 3:20-cv-01577-GPC-WVG Document 10 Filed 11/19/20 PageID.483 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    IRMA SANTANA and RAFAEL                             Case No.: 20cv1577-GPC(WVG)
      SANTANA,
12
                                        Plaintiffs,       ORDER GRANTING PLAINTIFF
13                                                        RAFAEL SANTANA’S REQUEST
      v.                                                  FOR PERMISSION TO USE CM/ECF
14
      BSI FINANCIAL SERVICES, INC.; U.S.
15
      BANK TRUST N.A. AS TRUSTEE OF
16    THE SCIG SERIES III TRUST; AND,
      DOES 1 THROUGH 10 INCLUSIVE,,
17
                                      Defendants.
18
19
            Before the Court is Plaintiff Rafael Santana’s request for permission to use the
20
      Court’s electronic case filing system. (Dkt. No. 9.) Section 2(b) of the Electronic Case
21
      Filing Administrative Policies and Procedures Manual permits a pro se litigant to file
22
      electronically only if authorized by the Court. Rafael states that he is familiar with
23
      PACER and ECF guidelines, possesses both the software and hardware to prepare and
24
      file electronic documents, and agrees to follow all rules and policies in the CM/ECF
25
      Administrative Polices and Procedures Manual.
26
            Good cause appearing, the Court GRANTS Rafael Santana’s request for
27
      permission to use the Case Management/Electronic Case Filing (CM/ECF) system.
28

                                                      1
                                                                                  20cv1577-GPC(WVG)
     Case 3:20-cv-01577-GPC-WVG Document 10 Filed 11/19/20 PageID.484 Page 2 of 2



 1    Plaintiff is ordered to attend CM/ECF classes with the Clerk’s Office and is directed to
 2    contact the Clerk’s office at 619-557-5600 to arrange training. In accordance with
 3    section 2(b) of the Court’s Electronic Case Filing Administrative Policies and Procedures
 4    Manual, Defendant is instructed that she “must register as a user with the Clerk’s Office
 5    as a subscriber to PACER within five (5) days.”
 6          IT IS SO ORDERED.
 7    Dated: November 19, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                20cv1577-GPC(WVG)
